The justice makes the following entry in his docket on the return of the summons, to wit: “ The plaintiff appeared *314and filed his account, defendant did not appear, and I gave judgment for the plaintiff.” It was alleged for error, that there was a judgment without trial, apparent on the face of the record; that it also appeared by the record, that the plaintiff did not file any state of demand, but that the judgment was rendered on a note, which according to the justice’s return, was mislaid.
The Court being of opinion, that here was a judgment without trial, and that no legal state of demand was delivered the justice, Reversed the judgment.